Citation Nr: 1017595	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1941 to October 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

In regards to the Veteran's claims of service connection for 
bilateral hearing loss and bilateral tinnitus, the only 
evidence of record offering an opinion as to the etiology of 
these current disabilities is the December 2008 VA 
compensation examination.  This examination reports that the 
examiner opined that as to any relationship between the cause 
of the Veteran's bilateral hearing loss and tinnitus and his 
military service, the examiner is unable to provide an 
opinion "without resort to mere speculation."  The VA 
examiner did determine that the Veteran has a current 
tinnitus disability and a current bilateral hearing loss 
disability.

Concerning a medical opinion in which the VA medical 
professional cannot render an opinion as to etiology without 
resorting to "mere speculation," the Court of Appeals for 
Veterans Claims (Court) recently determined that a VA 
examiner cannot use that phrase "as a substitute for the 
full consideration of all pertinent and available medical 
facts to which a claimant is entitled."  Jones v. Shinseki, 
No. 07-3060 (March 25, 2010).  Here, it is unclear whether 
the examiner closely considered the Veteran's in-service 
audiological examinations, especially in light of the 
existence of a current disability.  The Board finds that 
additional discussion, specifically concerning the STRs and 
the etiology of his current disability, is warranted before a 
decision on the merits may be reached.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
compensation examination to determine 
the nature and etiology of his 
bilateral hearing loss and bilateral 
tinnitus.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences on these 
claims.  The examination should include 
any diagnostic testing or evaluation or 
additional research deemed necessary.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

Based on physical examination and a 
comprehensive review of the 
claims file, the examiner is asked to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that any 
current tinnitus and bilateral hearing 
loss initially manifested during the 
Veteran's military service, or is 
otherwise attributable to his service - 
particularly to his presumed noise 
exposure as a rifleman.  The Veteran's 
military service was from May 1941 to 
October 1945.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.

If the examiner determines that a 
decision cannot be made without resort 
to mere speculation, then it should be 
clear in the examiner's remarks whether 
it cannot be determined from current 
medical knowledge that a specific in-
service injury or disease can possibly 
cause the claimed disabilities, or 
whether the actual cause is due to 
multiple potential causes.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



